Citation Nr: 0908708	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  98-06 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for neurodermatitis of the 
groin, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1979 to July 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1998 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In July 2003, the Board denied 
service connection for pes planus and an increased rating for 
neurodermatitis of the groin. On further appeal, in November 
2006, the U.S. Court of Appeals for Veterans Claims (Court) 
set aside the Board's July 2003 decision and remanded the 
appeal for readjudication consistent with its order.  In July 
2007, the Board remanded the matter to the RO for further 
development.  In February 2008, the RO granted service 
connection for pes planus.  The grant of service connection 
represented a full grant of that benefit on appeal.  

In addition, as noted by the Board in its July 2007 remand, 
the record shows that the Veteran has completed an appeal 
from the initial noncompensable disability evaluation 
assigned for hemorrhoids in a March 2005 rating decision.  
This document will not address that issue, as that appeal has 
not yet been certified to the Board for review; that issue 
will be addressed in a later decision under a separate docket 
number.  See 38 U.S.C.A. § 7107(a)(1) (West 2002); 38 C.F.R. 
§ 20.900(b) (2008) (appeals are considered in the order upon 
which they are entered on the docket).  

Thus, the only issue before the Board at this time is the 
issue of an increased rating for neurodermatitis of the 
groin.


FINDINGS OF FACT

1.  The Veteran's neurodermatitis of the groin is not 
productive of ulceration or extensive exfoliation or 
crusting, with systemic or nervous manifestations or 
exceptional repugnance; no more than constant itching is 
shown.

2.  The Veteran's neurodermatitis of the groin does not 
involve 40 percent or more of the body or an exposed area, or 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
neurodermatitis of the groin have not been met at any time 
during the rating period. 38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 7806 (1997) and (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal involves the Veteran's claim that the severity of 
his service-connected neurodermatitis of the groin warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Service connection for neurodermatitis of the groin was 
granted by rating decision of July 1985.  A noncompensable 
evaluation was assigned under DC 7899-7806 effective July 
1984.  By rating decision of January 1999, the noncompensable 
evaluation of neurodermatitis of the groin was increased to 
10 percent, effective July 29, 1997, the date of the claim.  
By rating decision of October 2002, the 10 percent evaluation 
for neurodermatitis of the groin was increased to 30 percent, 
effective July 29, 1997, the date of the claim.  That 30 
percent evaluation has remained in effect from July 1997 to 
this date.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. 4.20.

In November 1997, the Veteran filed a claim requesting an 
increased evaluation for the above-cited disability.

In February 1998, private treatment records from Thomas A. 
Athey, MD, were associated with the claims folder.  Medical 
records of fungal rash of the groin in June 1992 and January 
1993 were noted.

In December 1998, the Veteran underwent a VA examination.  
The Veteran complained of rash all of the time.  He stated 
that he used cortisone, which controlled his severe itching.  
This seemed to have no effect on the rash.  The lesions were 
on his inner thighs and both sides of the "crack" of his 
buttocks.  He did not relate this rash to foods or activities 
or stress but said that it was definitely worse in sweaty 
months of the year in the summertime.  Physical examination 
revealed a lesion around the Veteran's anus which was about 3 
inches in diameter and was extremely red.  The rash was 
slightly raised with irregular margins.  There was some 
evidence of excoriation and some flaking and superficial 
bleeding.  The examiner stated that the Veteran carried a 
diagnosis of neurodermatitis and he would not change that, 
but in his medical opinion, the history of this lesion, the 
things that act upon it and the fact that it was not helped 
by topical steroids, made the examiner think that the Veteran 
had a fungus infection from the start and that the more 
accurate diagnosis would have been tinea corporis.

VA outpatient treatment records from April 1998 to December 
1999 were associated with the claims folder.  In June 1999, 
the Veteran was seen with recurring problems of severe peri-
anal pruritus.  The diagnosis was pruritus ani.  He was given 
medication for itching and told to return to the clinic as 
needed.

In October 2002, the Veteran underwent a VA examination.  The 
Veteran gave a history of a skin condition with skin lesions 
in the groin and around the buttocks since 1982.  He 
sustained itching and lesions that come and go.  At the time 
of the examination, he had some skin lesions around the groin 
and the anus.  He used hydrocortisone 0.1% cream.  He uses 
the cream daily and it helped on the lesions to some extent.  
He related symptoms of itching.  Physical examination showed 
an area measuring 4 inches x 3 inches in the right groin area 
which was discolored with exfoliation.  Around the anus there 
was thickening of the skin with discoloration and marks of 
scratching.  There was exfoliation and itching noted.  The 
diagnosis was neurodermatitis.

Another VA examination was conducted in October 2006.  The 
reported history was consistent with earlier examinations.  
The examiner noted that there was no scarring or 
disfigurement where the lesions were.  There was no acne, 
chloracne, or scarring alopecia areata.

Pursuant to the Board's July 2007 remand, the Veteran 
underwent a VA examination in January 2008.  At the time of 
the examination, the Veteran reported that the rash to the 
groin was active, pruritic, dry, and with a whitish base.  
There were no systemic symptoms.  Treatment consisted of 
applying Clotrimazole twice daily.  The examiner described 
the rash as dry and patchy at the groin area and on the 
bilateral inner thigh with a whitish base.  The total body 
area affected was greater than 5 percent but less than 20 
percent.

The Veteran seeks a higher evaluation for neurodermatitis of 
the groin.  He claims that this disability is more severe 
than the current evaluation reflects.

During the course of the Veteran's claim, the diagnostic 
criteria used for the rating of neurodermatitis have been 
changed.  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the Veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the Veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the Veteran's claim for an increased rating from the 
effective date of the revised criteria under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
revised regulations to ascertain which version,  is most 
favorable to the Veteran, if indeed one is more favorable 
than the other.

Pursuant to VAOPGCPREC 3-2000, where a regulation is amended 
during the pendency of an appeal, the Board must first 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation, and, if it is, the 
Board must apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change, and the prior regulation to rate the Veteran's 
disability for periods preceding the effective date of the 
regulatory change.

The criteria for evaluating diseases of the skin were amended 
effective on August 30, 2002. See 67 Fed. Reg. 49590 (July 
31, 2002).

Under the old criteria of 38 C.F.R. § 4.118, Diagnostic Code 
7806 (1997), a 50 percent rating was warranted with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  In 
order to warrant a 30 percent rating, there must be constant 
exudation or itching, extensive lesions, or marked 
disfigurement.

Under the revised criteria of 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002), a 60 percent rating requires more than 40 
percent of the entire body or more than 40 percent of the 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12 months.  A 30 
percent evaluation is warranted if 20 to 40 percent of the 
entire body or 20 to 40 percent of the exposed areas 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12 months.

Neither version of the rating criteria is more favorable to 
the Veteran.  Accordingly, the Board will rate the disability 
for the period since August 30, 2002 under the prior and 
revised criteria and the disability prior to that date under 
the prior version.  However, it is important to note that VA 
has based its consideration on all of the evidence and 
material of record, rather than merely on the evidence that 
pre-dates or post-dates the pertinent change to VA's rating 
schedule.  VAOPGCPREC 3-2000.

In the case at hand, the Veteran's neurodermatitis is 
productive of no more than 30 percent disability during 
either period.  Prior to August 2002, the Veteran's 
neurodermatitis exhibited on and off itching.  The condition 
was recurring and lotion and cream was prescribed as needed 
for the itching.  He was told to return to the clinic as 
needed.  There was also redness, some flaking, excoriation 
and some superficial bleeding during this time period.  
However, ulceration, or extensive exfoliation, or crusting, 
and systemic or nervous manifestations, or exceptional 
repugnance, necessary for an increased evaluation, is not 
shown.

Since August 2002, the Veteran has been seen by VA on three 
occasions for VA examinations of the skin condition.  At the 
October 2002 examination, the area discolored with 
exfoliation around the groin was 4 inches x 3 inches.  There 
was thickening of the skin around the anus with skin 
discoloration and scratch marks.  The October 2006 VA 
examiner did not record objective findings.  The January 2008 
VA examiner noted that the affected area was greater than 5 
percent of the body but less than 20 percent and that there 
were no systemic symptoms.  At all times throughout the 
rating period, ulceration, or extensive exfoliation, or 
crusting, and systemic or nervous manifestations, or 
exceptional repugnance, necessary for an increased 
evaluation, has not been shown.  Moreover, under the new 
criteria, there was not more than 40 percent of the body or 
an exposed area affected, nor was there constant or near 
constant systemic therapy required in the past 12 months, 
shown.  Therefore, no more than a 30 percent evaluation is 
shown or warranted under the old or new criteria at any time 
during the rating period.

The Court's November 2006 order instructs the Board to 
explain why the Veteran's daily use of topical 
corticosteroids does not constitute constant or near-constant 
systemic therapy, warranting a 60 percent rating.

In August 2008, a VA examiner reviewed the Veteran's claims 
file including his treatment history.  The VA examiner opined 
that the Veteran's topical corticosteroid ointments do not 
constitute systemic therapy.  To support this medical 
opinion, the VA examiner explained the pharmacokinetics (i.e. 
mechanism of action) of Clotrimazole.  It contains or kills 
the fungus by inhibiting biosynthesis of ergosterol or other 
sterols, damaging the fungal cell wall membrane and altering 
its permeability; also inhibits biosynthesis of trigycerides 
and phospholipids by fungi; in addition, inhibits oxidative 
and peroxidative enzyme activity, resulting in intracellular 
buildup of toxic concentrations of hydrogen peroxide, which 
may contribute to deterioration of subcellular organelles and 
cellular necrosis.  The VA examiner summarized by noting that 
Clotrimazole is not a systemic drug, but it acts locally on 
the topical region of the skin by destroying the cell wall of 
the fungus and altering its permeability.

The Board finds that the Veteran's use of Clotrimazole or 
other topical corticosteroid ointments is not systemic 
therapy as contemplated by 38 C.F.R. § 4.118, DC 7806.  The 
Veteran argues that the skin is a body system and that 
"systemic therapy" only requires that the treatment relate 
to or affect a body system.  The Veteran's argument fails for 
two reasons.  First, it is directly contradicted by the 
August 2008 VA medical opinion.  That opinion is more 
probative.  The Veteran has not been shown to be other than a 
layperson without the appropriate medical training and 
expertise, and thus, is not competent to render a probative 
opinion on a medical matter.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Second, the Veteran's argument fails by the 
interpretative canon of Noscitur a sociis.  In other words, 
the definition of "systemic therapy" should be determined 
by reference to the rest of the regulation.  DC 7806 uses the 
term "topical therapy" in setting out the criteria for a 
noncompensable rating.  This parallels the usage of 
"systemic therapy" in the criteria for higher ratings.  
Thus, the structure of the diagnostic code's rating criteria 
sets up a dichotomy between topical therapy and systemic 
therapy.  Given those two alternatives, topical ointment 
belongs in the category of topical therapy and not systemic 
therapy.

Duties to Notify and Assist

VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (1994).  

The RO's June 2002 notice letter described the evidence 
necessary to file claims for an increased rating, and met all 
the requirements noted above; including informing the Veteran 
that it was ultimately his responsibility to see to it that 
any records pertinent to his claim are received by VA.  The 
Veteran was given the specific notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), in July 2007, followed by 
a subsequent supplemental statement of the case.  Thus, the 
Board concludes there was no prejudice to the Veteran in the 
timing of this notice.  To whatever extent Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), concerning the specific notice 
to be given in claims for increase, requires more extensive 
notice, the Board finds no prejudice to the appellant in 
proceeding with the present decision.  He appealed the 
disability evaluation assigned.  He was given the specific 
requirements for an increased rating for the disability at 
issue in the rating decision and in the statement of the 
case, so he has actual notice of those criteria.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA met its duty to assist the Veteran.  
VA made reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim for an increased 
evaluation.  38 U.S.C.A. § 5103A (a), (b), (c) (West 2002 & 
Supp. 2008).  Specifically, the RO secured and associated 
with the claims file all evidence pertinent to this claim, 
including VA treatment records and VA examinations.


ORDER

Entitlement to an increased rating for neurodermatitis of the 
groin is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


